Exhibit 23.3 BDO Consent of Independent Registered Public Accounting Firm Private and Confidential SkyPeople Fruit Juice, Inc. 16/F, National Development Bank Tower No. 2, Gaoxin 1st Road Xi’an, Shaanxi Province 710075 People’s Republic of China Our ref: 074238/SH1209/1108 We hereby consent to the use in the Prospectus constituting a part of this Registration Statement (Pre-Effective Amendment No.5 to Form S-1 (File No. 333-166194)) of our report dated March 31, 2010 relating to the consolidated financial statements of SkyPeople Fruit Juice, Inc., which is contained in that Prospectus. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO Limited BDO Limited Certified Public Accountants Hong Kong, August 16, 2010
